—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1997, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely, and (2) from a decision of said board, filed July 7, 1997, which charged claimant with a recoverable overpayment of benefits.
By decision filed November 5, 1996, an Administrative Law Judge ruled that claimant voluntarily left her employment as a secretary without good cause when, anticipating that her position would be terminated, she accepted the employer’s offer of an early retirement incentive package. Subsequently, claimant was assessed a recoverable overpayment. Inasmuch as claimant failed to file an appeal from the November 5, 1996 decision until January 5, 1997, well beyond the 20-day statutory time limit (see, Labor Law § 621 [1]), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing claimant’s appeal as untimely (see, Matter of Mulheron [Sweeney], 240 AD2d 809). Consequently, claimant’s attempt to challenge the merits of the November 5, 1996 decision is not properly before this Court (see, Matter of Jiminez [Sweeney], 242 AD2d 769, lv denied 91 NY2d 803). Furthermore, substantial evidence supports the Board’s subsequent assessment of a recoverable overpayment given the November *6635, 1996 decision disqualifying claimant from receiving unemployment insurance benefits (see, id.; see also, Labor Law § 597 [4]).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decisions are affirmed, without costs.